Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-24 are pending.
Claims 1-24 are subject to a restriction requirement.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-15, 17, 18, 20, 21, drawn to a pharmaceutical composition comprising a compound represented by [Chemical Formula 1] through [Chemical Formula 4]; and claim 23, drawn to an AN0l (TMEM16A) antagonist comprising the one or more compound selected from a group consisting of compounds represented by [Chemical Formula 1] through [Chemical Formula 4], classified at least in CPC class C07C251/80, C07C233/29, C07C243/18, C07D213/56, C07D263/58, C07D271/06, C07D277/54, C07D307/54, C07D413/04, A61K9/0095, A61K9/20, A61K9/48.
II.	Claim 16, drawn to a method of treating cancer comprising administering a compound represented by [Chemical Formula 1] through [Chemical Formula 4] to a mammal, classified in CPC class A61P35/00, C07C251/80, C07C233/29, C07C243/18, C07D213/56, C07D263/58, C07D271/06, C07D277/54, C07D307/54, C07D413/04.
III.	Claims 19, drawn to a method of treating smooth muscle contraction disorder comprising administering a compound represented by [Chemical Formula 1] , classified in CPC class A61P21/00, C07C251/80, C07C233/29, C07C243/18, C07D213/56, C07D263/58, C07D271/06, C07D277/54, C07D307/54, C07D413/04.
IV.	Claims 22, drawn to a method of treating pain comprising administering a compound represented by [Chemical Formula 1] through [Chemical Formula 4] to a mammal, classified in CPC class A61P25/02, C07C251/80, C07C233/29, C07C243/18, C07D213/56, C07D263/58, C07D271/06, C07D277/54, C07D307/54, C07D413/04.
V.	Claim 24, drawn to a method for inhibiting the expression of AN0l (TMEM16A), comprising a step of inhibiting the expression of AN0l (TMEM16A) in vitro by treating with a substance comprising the one or more compound selected from a group consisting of compounds represented by [Chemical Formula 1] through [Chemical Formula 4], classified in CPC class C07C251/80, C07C233/29, C07C243/18, C07D213/56, C07D263/58, C07D271/06, C07D277/54, C07D307/54, C07D413/04.

The inventions are distinct each from the other because of the following reasons:
Inventions I and each of inventions II, III, IV, V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the claimed method of treating pain of .

This application contains claims directed to the following patentably distinct species: compounds of claims 1-24 and disclosed compounds of the specification that are embraced by formula 1, 2, 3 or 4; types of cancer to be treated of claim 16; types of cells expressing ANO1 in claim 24.
These species are independent or distinct because, in the case of compounds embraced by [Chemical Formula 1] through [Chemical Formula 4], each combination of elements R1, R2, R3, R4, R5, R6, X1, X2, X3, R7, R8, R9 requires different structural search and/or a different classification based on its structural elements. Depending on the structural elements present, the compounds encompassed by the instant claims belong to the following CPC classes: C07C251/80, C07C233/29, C07C243/18, C07D213/56, C07D263/58, C07D271/06, C07D277/54, C07D307/54, C07D413/04. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claims are generic. 

If Applicant elects an invention of Group I, Applicant is required to elect a specific compound of [Chemical Formula 1] through [Chemical Formula 4], having a distinct chemical structure.

If applicant elects invention Group III, or of Group IV, Applicant is required to elect a specific compound of [Chemical Formula 1] through [Chemical Formula 4] to be administered in the method.
If applicant elects invention Group V, Applicant is required to elect a specific type of cell expressing ANO1 to be used in the in vitro assay, in addition to a specific compound of [Chemical Formula 1] through [Chemical Formula 4] to be administered in the method.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:                                                                                                                                                                          	(a) the inventions have acquired a separate status in the art in view of their different classification;                                                                                                                                                                                                  	(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;                                                                                                                                                        	(c) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
No telephone call was made due to the complexity of the election/restriction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Monday-Thursday 7:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627